DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1 is amended. Claims 2-9 & 13 are cancelled. Claims 14-17 are newly added Claims 1, 10-12 & 14-17 are currently pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 10-12 & 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Minamibori (US 2015/0030910 A1) in view of Kandori (US 2016/0145477 A1), Ando (US 2015/0367601 A1), Cho (US 2014/0377554 A1) and Kaibin (US 2014/0370368 A1)
Regarding claims 1 & 14, Minamibori teaches a packaging material (1) for a battery (i.e power storage device) comprising: 										a heat resistant resin layer (2) comprising a bi-axially stretched polyamide film serving as an outer layer; 											a heat fusible resin layer (3) serving as an inner layer;					a metal foil layer (4) such as an aluminum foil having a chemical conversion coating formed on both sides thereof disposed between the heat resistant resin layer and the heat fusible resin layer; 													an outer adhesive layer (5) for bonding the heat resistant layer and the metal foil layer;		an adhesive strengthening layer (30) disposed between the heat resistant layer and the outer adhesive layer, wherein the heat resistant resin layer is composed of a heat resistant resin film with a hot water shrinkage percentage of preferably 3.5% to 5% (Fig. 2; [0049]-[0052] & [0058], [0100]-[0101] & [0119]).										However, Minamibori is silent as to (1) the outer adhesive layer being a cured film of an electron ultraviolet light (UV) curable resin composition comprising an acrylate resin at a content rate of 70 to 98 mass%, a photo-radical polymerization initiator at a content rate of 0.1 to 5 mass%, a silane coupling agent at content rate of 0.1 to 5 mass%, an acid anhydride at a content rate of 0.1 to 5 mass%, a phosphoric acid containing (meth)acrylate at a content rate of 0.1 to 10 mass%, one or more resins selected from the group consisting of an epoxy resin, an oxetane resin and a vinyl ether resin at a content rate of 1 to 20 mass%, and a photo-cationic polymerization initiator at a content rate of 0.5 to 5 mass%; (2) a Young’s modulus of the cured film being 90 MPa to 400 MPa.								Kandori teaches a battery packaging material comprising an adhesive layer provided 
	Cho teaches an adhesive layer including a cured film formed from a curable resin composition comprising an acrylate resin and an polymerization initiator including a photo-radical initiator and a photo-cationic polymerization initiator ([0026], [0028]-[0030], [0033]-[0034] & [0036]). Cho further teaches a content of the initiator (i.e including a photo-cationic 
Kaibin teaches a packaging material comprising a heat resistant layer (2) serving as an outer layer; a heat fusible resin layer (3) serving as an inner layer; and metal foil layer (4) disposed between both layers, wherein the heat resistant layer and the metal foil layer are bonded via an outer adhesive layer (5) composed of a cured film having a Young’s modulus preferably between 100 MPa and 300 MPa (Fig. 1; [0047]-[0048] & [0066]).						It would have been obvious to one ordinary skill in the art, before the effective filing date of the present invention, to limit a Young’s modulus of the cured film to between 100 MPa and 300 MPa in order to obtain good formability of the packaging material and improve bonding strength between the heat-resistant layer and the metal foil layer as taught by Kaibin ([0066]).
Regarding claims 10 & 15, Minamibori as modified by Kandori, Ando, Cho and Kaibin teaches the respective packaging material of claims 1 & 14 as shown above. Minamibori further teaches a packaging case for a power storage device, wherein the packaging case is made of a formed product of the packaging material ([0048]).
Regarding claims 11-12, Minamibori as modified by Kandori, Ando, Cho and Kaibin, respectively, teaches the packaging case of claim 10 and the packaging material of claim 1 as a packaging member for a battery but does not explicitly teach a power storage device comprising 
Regarding claims 16-17, Minamibori as modified by Kandori, Ando, Cho and Kaibin, respectively, teaches the packaging case of claim 15 and the packaging material of claim 14 as a packaging member for a battery but does not explicitly teach a power storage device comprising a power storage device main body which is packaged by the packaging member. However, one of ordinary skill in the art would have found it obvious to package an electrode assembly (i.e power storage device main body) of a power storage device such as a battery with the packaging member of modified Minamibori, as described above, because Minamibori teaches the packaging member to be suitable for packaging a battery. As further evidenced by Kandori, the packaging member hermetically seals and stores cell elements such as a positive electrode, a negative electrode and an electrolyte which make up an electrode assembly of the battery. 


Claims 1, 10-12 & 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Minamibori (US 2015/0030910 A1) in view of Kandori (US 2016/0145477 A1), Ando (US 2015/0367601 A1), Akita (US 2014/0335403 A1), Hashimoto (US 2016/0211490 A1) and Kaibin (US 2014/0370368 A1)
Regarding claims 1 & 14, Minamibori teaches a packaging material (1) for a battery (i.e power storage device) comprising: 										a heat resistant resin layer (2) comprising a bi-axially stretched polyamide film serving as an outer layer; 											a heat fusible resin layer (3) serving as an inner layer;					a metal foil layer (4) such as an aluminum foil having a chemical conversion coating formed on both sides thereof disposed between the heat resistant resin layer and the heat fusible resin layer; 													an outer adhesive layer (5) for bonding the heat resistant layer and the metal foil layer;		an adhesive strengthening layer (30) disposed between the heat resistant layer and the outer adhesive layer, wherein the heat resistant resin layer is composed of a heat resistant resin film with a hot water shrinkage percentage of preferably 3.5% to 5% (Fig. 2; [0049]-[0052] & [0058], [0100]-[0101] & [0119]).										However, Minamibori is silent as to (1) the outer adhesive layer being a cured film of an electron ultraviolet light (UV) curable resin composition comprising an acrylate resin at a content rate of 70 to 98 mass%, a photo-radical polymerization initiator at a content rate of 0.1 to 5 mass%, a silane coupling agent at content rate of 0.1 to 5 mass%, an acid anhydride at a content rate of 0.1 to 5 mass%, a phosphoric acid containing (meth)acrylate at a content rate of 0.1 to 10 mass%, one or more resins selected from the group consisting of an epoxy resin, an oxetane resin and a vinyl ether resin at a content rate of 1 to 20 mass%, and a photo-cationic polymerization initiator at a content rate of 0.5 to 5 mass%; (2) a Young’s modulus of the cured film being 90 MPa to 400 MPa.								Kandori teaches a battery packaging material comprising an adhesive layer provided 
	Akita teaches an adhesive layer including a cured film formed from a curable resin composition comprising an acrylate resin and an polymerization initiator including a photo-radical initiator such as benzophenone, wherein a content of the photo-radical initiator is preferably from 1 mass% to 7 mass% ([0063], [0074] & [0076]-[0077]).				
Kaibin teaches a packaging material comprising a heat resistant layer (2) serving as an outer layer; a heat fusible resin layer (3) serving as an inner layer; and metal foil layer (4) disposed between both layers, wherein the heat resistant layer and the metal foil layer are bonded via an outer adhesive layer (5) composed of a cured film having a Young’s modulus preferably between 100 MPa and 300 MPa (Fig. 1; [0047]-[0048] & [0066]).						It would have been obvious to one ordinary skill in the art, before the effective filing date of the present invention, to limit a Young’s modulus of the cured film to between 100 MPa and 300 MPa in order to obtain good formability of the packaging material and improve bonding strength between the heat-resistant layer and the metal foil layer as taught by Kaibin ([0066]).
Regarding claims 10 & 15, Minamibori as modified by Kandori, Ando, Hashimoto, Akita and Kaibin teaches the respective packaging material of claims 1 & 14 as shown above. Minamibori further teaches a packaging case for a power storage device, wherein the packaging case is made of a formed product of the packaging material ([0048]).
Regarding claims 11-12, Minamibori as modified by Kandori, Ando, Hashimoto, Akita and Kaibin, respectively, teaches the packaging case of claim 10 and the packaging material of claim 1 as a packaging member for a battery but does not explicitly teach a power storage device comprising a power storage device main body which is packaged by the packaging member. However, one of ordinary skill in the art would have found it obvious to package an electrode assembly (i.e power storage device main body) of a power storage device such as a battery with the packaging member of modified Minamibori, as described above, because Minamibori teaches the packaging member to be suitable for packaging a battery. As further evidenced by Kandori, the packaging member hermetically seals and stores cell elements such as a positive electrode, a negative electrode and an electrolyte which make up an electrode assembly of the battery.
Regarding claims 16-17, Minamibori as modified by Kandori, Ando, Hashimoto, Akita and Kaibin, respectively, teaches the packaging case of claim 15 and the packaging material of claim 14 as a packaging member for a battery but does not explicitly teach a power storage device comprising a power storage device main body which is packaged by the packaging member. However, one of ordinary skill in the art would have found it obvious to package an electrode assembly (i.e power storage device main body) of a power storage device such as a battery with the packaging member of modified Minamibori, as described above, because Minamibori teaches the packaging member to be suitable for packaging a battery. As further . 

Response to Arguments
Applicant's arguments filed 10/04/2021 have been fully considered but they are not persuasive. In response to applicant's arguments that the claimed structure of the current application results in critical differences between the embodiments of the claims and those taught by the prior art, the examiner respectfully disagrees. In particular, applicant argues that the instant claims require a hot water shrinkage of 1.5% to 12% whereas Minamibori teaches a broader range of 2% to 20%. However, while Minamibori teaches a broader range of 2% to 20% for the hot water shrinkage, it is noted that Minamibori teaches a range of 3.5% to 5% (which falls within the claimed range) to be a particularly preferred embodiment ([0052]). As such, applicant's claimed range cannot be said to be critical when the prior art teaches a preferred range which reads on and is encompassed by the instant claims. Furthermore, Minamibori already recognizes that hot water shrinkage is a variable which affects whether or not the colored ink layer will detach from the heat resistant resin stretched film layer ([0051]). With regards to applicant's arguments that the combination of references does not fairly teach or suggest the claimed photo-cationic polymerization initiator and the photo-radical polymerization initiator in the claimed amounts, the examiner notes that Cho teaches an adhesive layer including a cured film formed from a curable resin composition comprising photo radical and photo cationic polymerization initiators wherein a content of said polymerization initiators ranges from 0.01 mass% to 20 mass% which overlaps with the presently claimed range. Cho further discloses that .

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL T ZEMUI whose telephone number is (571)272-4894.  The examiner can normally be reached on M-F 8am-5pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BARBARA GILLIAM can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/NATHANAEL T ZEMUI/Examiner, Art Unit 1727